DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/16/2022. In the applicant’s response, claims 1-10, 12-19, 21-27, and 28 were amended. Accordingly, claims 1-29 are pending and being examined. Claims 1, 14, and 22 are independent form.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.	Claims 1-10, 12-19, 21-27, and 29 are rejected under pre-AIA  35 U.S.C. 102(a), as being anticipated by Matsugu et al (US 2007/0025722, hereinafter “Matsugu”).

Regarding claim 1, Matsugu discloses an image processing method (the facial image capture method and device; see fig.3), comprising: 
identifying a group of pixels that correspond to a face within at least one digitally acquired image using a portable image acquisition device (for each input image/frame obtained by a camera at an each predetermined frame rate, the method may detect the principal person’s face among a plurality of images; see S1-S2 of fig.3, and para.70-71; wherein a principal person’s face includes a group of pixels, see fig.18A-fig,18D); and 
performing the following steps in real time as a stream of images is acquired by the portable image acquisition device (for each image of the plurality of images captured at the each predetermined frame rate, see fig.18A—fig.18D): identifying face regions within said stream of images (the method may detect the principal person’s face; see S1-S2 of fig.3, and para.70-71; see “face regions” in fig.18A-fig,18D), for each interval of a plurality of intervals of the stream of images (for each image of the plurality of images captured at the each predetermined frame rate, see fig.18A—fig.18D), determining a facial expression state for the interval by accumulating facial expression state information over multiple images of the interval and classifying a facial expression state based on the accumulated facial expression state information (the method may extract the facial expression of the principal person’s face and predict the facial expression change between the current image and the next image--- that is, predict “the time (best frame timing) when the detected facial expression of the principal object changes to a predetermined one (e.g., smile) corresponding to the image capturing mode”; see S3-S4 and para.72-73;
see “facial state[/expression] change” in fig.18A-fig,18D and para.183; wherein the prediction of the facial expression change is determined based on a “motion vector distribution model” between frames at predetermined intervals (cf. para.85). See “Then, the similarity distribution between local portions of an input image and model data is calculated. In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91);
 detecting a transition between facial expression states based upon determined facial expression states for the plurality of intervals (the method may predict best frame timing when the detected facial expression changes to a smile expression based on the current facial expression; see S4 of fig.73; see a ‘smile’ facial expression shown fig.18C and para.183; see “In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91); 
in response to the detected transition between facial expression states, performing one or more operations to post-process at least one image from the stream of images; and causing display of the at least one post-processed image via a display coupled to the portable image acquisition device (after then, the method may record and display the smile face image; see S5 of fig.3and para.74; see para.183).

Regarding claim 2, Matsugu discloses the method of claim 1, wherein each interval of the plurality of intervals includes multiple images from the stream of images (see fig.18A---fig.18D and para.183).

Regarding claim 3, Matsugu discloses the method of claim 2, wherein the stream of images comprises a collection of images having a lower resolution than the resolution of an image sensor of the portable image acquisition device (“successive image’ stored in 68 and “high-quality buffer” stored in 67; see para.166).

Regarding claim 4, Matsugu discloses the method of claim 3, wherein identifying the group of pixels that correspond to the face comprises applying at least one of Haar and census features (facial features extracted from the eyes and the mouth of the person’s face in each different expression categories, see para.85).

Regarding claim 5, Matsugu discloses the method of claim 4, wherein:
identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 6, Matsugu discloses the method of claim 3, wherein:
identifying a group of pixels that correspond to a face within at least one digitally-acquired image on the portable image acquisition device comprises using a face detector to identify the group of pixels that correspond to the face with the at least one digitally-acquired image; identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 7, Matsugu discloses the method of claim 2, wherein:
identifying a group of pixels that correspond to a face within at least one digitally-acquired image on the portable image acquisition device comprises using a face detector to identify the group of pixels that correspond to the face with the at least one digitally-acquired image; identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 8, Matsugu discloses the method of claim 2, wherein identifying face regions within said stream of images comprises tracking pose of multiple faces within the stream of images including said face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 9, Matsugu discloses the method of claim 2, wherein performing one or more operations to post-process the stream of images in response to the detected transition in the facial expression state comprises performing a compositing operation (the composite image; see fig.18D and para.183).

Regarding claim 10, Matsugu discloses the method of claim 2, wherein performing one or more operations to post-process the stream of images in response to the detected transition in the facial expression state comprises compositing a best smile image by combining at least one face region from multiple images in the stream of images (the composite image; see fig.18D and para.183).

Regarding claim 12, Matsugu discloses the method of claim 2, wherein images in the collection of images are greyscale images (digital images by digital cameras; see para.58; see “successive image” stored in 68 and “high-quality buffer” stored in 67; see para.166).

Regarding claim 13, 21, 29, Matsugu discloses, wherein detecting a transition in a facial expression state based upon the determined facial expression state comprises detecting at least one transition in a facial expression state selected from the group consisting of: a transition from a non-smile to a smile (see fig.18 and para.183); a transition from a smile to a non-smile; a blink of one eye; and a blink of both eyes.

Regarding claim 14, Matsugu discloses an image processing method, comprising: identifying a group of pixels that correspond to a face within at least one digitally-acquired image on a portable image acquisition device using a face detector (for each input image/frame obtained by a camera at a predetermined frame rate, the method may detect the principal person’s face; see S1-S2 of fig.3, and para.70-71; wherein a principal person’s face includes a group of pixels, see fig.18A-fig,18D); acquiring a stream of images using the portable image acquisition device, where the stream of images comprises a collection of images having a lower resolution than the resolution of an image sensor of the portable image acquisition device (buffer 68 stores predetermined resolution images; see 68 of fig.12 and para.166); performing in real time as the stream of images is acquired by the portable image acquisition device steps including: tracking pose of the face within the stream of images; for each interval of a plurality of intervals of the stream of images, determining a facial expression state based upon the tracked pose of the face (for each input image/frame obtained by the camera at the predetermined frame rate, the method may extract/track the facial expression/pose from the principal person’s face and determine the facial expression change; see S3 of fig.3 and para.72; see “state[/expression] change” in fig.18A-fig,18D and para.183); detecting a transition in a facial expression state based upon the determined facial expression state (the method may predict best frame timing when the detected facial expression changes to a smile expression based on the current facial expression; see S4 of fig.73; see a ‘smile’ facial expression shown fig.18C and para.183); in response to the detected transition in the facial expression state, performing at least one image post-processing operation to an image acquired by the portable image acquisition device; and causing display of the post-processed image on a display coupled to the portable image acquisition device (after then, the method may record and display the smile face image; see S5 of fig.3and para.74; see para.183).

Regarding claim 15, 23, Matsugu discloses, wherein the image on which the post-processing operation is performed is an image from the collection of images (see fig.18C and fing18D and para.183).

Regarding claim 16, 24, Matsugu discloses, wherein:
Images in the collection of images are greyscale images; and the post-processing operation is performed on a color image (see “successive image” is stored in 68, and a smile face is a “high-quality image” stored in 67 and having “multi-tone”/color-image; see para.166;).

Regarding claim 17, 25, Matsugu discloses, wherein the color image has a higher resolution than the resolution of images in the collection of images (see “successive image” is stored in 68, and a smile face is a “high-quality image” stored in 67 and having “multi-tone”; see para.166;).

Regarding claim 18, 26, Matsugu discloses, wherein performing one or more operations to post- process the stream of images in response to the detected transition in the facial expression state comprises performing a compositing operation ((see fig.18A to fing18D and para.183).

Regarding claim 19, 27, Matsugu discloses, wherein performing one or more operations to post- process the stream of images in response to the detected transition in the facial expression state comprises compositing a best smile image by combining at least one face region from multiple images in the stream of images (see fig.18A to fing18D and para.183).

Regarding claim 22, the claim is an inherent variation of claim 14, and therefore is interpreted and rejected as set forth in the rejection of claim 14.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 11, 20, and 28 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Matsugu et al (US 2007/0025722, hereinafter “Matsugu”) in view of Ogawa (US 2011/0216943, hereinafter “Ogawa”).

Regarding claim 11, 20, 28, Matsugu discloses the method of claim 2, further comprising performing in-device training of new classifiers used to separate one face form another. However, in the same field of endeavor, Ogawa teaches a method that performs in-device training of new classifiers used to separate one face form another (the LDA classification was trained to classify a facial image into a smile category or a usual expression; see fig.8 and para.85—para.89). It would have been obvious to persons skilled in the art at the time the invention was made to incorporate the teachings of Ogawa into the teachings of Matsugu in order to capture and record a facial image only when each subject in the image have a predefine smile value (Ogawa, see abstract and fig.4).

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1-13, filed on 05/16/2022, have been fully considered but they are not persuasive.

On page 10 of applicant’s response, Applicant argues: “Applicant has reviewed the Matsugu et al. publication but is unable to locate any disclosure regarding "accumulating facial expression state information over multiple images and classifying a facial expression state based on the accumulated facial expression state information" and "detecting a transition between facial expression-states based upon determined facial expression states for the plurality of intervals" emphasis added). Instead of detecting a transition between facial expression states based upon the determined facial expression states for the plurality of intervals as recited in claim 1, the Matsugu et al. publication teaches "predicting" a future change in facial expression as part of a process for determining a future time at which to capture an image.” 

The examiner respectfully disagrees with the argument for at least the following reasons. 

In the first instance, according to applicant’s originally filed specification, regarding the argued phrase---“accumulating facial expression state information over multiple images”, Paragraph [0043] of the specification recites: “…, the process may be repeated for faces that the user selects for future recognition. In a typical live view mode, the camera will run the tracking algorithm. A new detected face will be compared against the classifiers in the relatively short cascade in the recognition database. Depending on classifier responses and confidence accumulation, over several frames, a voting algorithm will choose one of the database faces or decide that the face does not belong to the recognition set.” Paragraph [0096] further recites: “With respect to item (i) and referring to the computing of Euclidian distances between the vector and cluster centroids, and to the finding of minimum distance per steps 11 & 12 of the above-described exemplary embodiment, where such a real-time smile detection algorithm is implemented, it is possible to compute the smile/no-smile state of a tracked face region and to accumulate this state information over multiple pre-acquisition frames.” Thence, “accumulating facial expression state information over multiple images” recited in the claim can be interpreted as: [1] the method may track changes of a facial expression during a predetermined interval to [2] predict when a change of a facial state/expression to a desired smile and [3] capture the best photographing state/expression based on the calculation of the similarity/distance between frames. 

In the second instance, the cited prior art, Matsugu clearly discloses “when a change of a facial expression to a desired smile (best photographing state) is to be predicted, displacement vectors at main feature points (plurality of portions) between an expressionless face and a desired smile are extracted in advance as a motion (displacement) vector distribution model, and stored in the model data memory 6. Note that a motion vector distribution model between frames at predetermined intervals at specific portions (e.g., the end points of the eyes and those of the mouth) corresponding to a predetermined category (e.g., smile) may be stored.” See Paragraph [0085]. 

Therefore, the feature mappings between the prior art and the claimed invention are correct, and there is no difference between the prior art and the claimed invention.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/23/2022